PER CURIAM.
Irene E. Wooten brings interlocutory appeal from a post-decretal order modifying *747the final decree of divorce. The order appealed changed custody of the two minor children from mother to father and reduced the award for support payable to the mother from $240.00 to $141.00 monthly-
The record discloses occurrences subsequent to final decree which appear to justify the modification, and in such circumstances the chancellor’s ruling must be affirmed. The welfare of the children is the matter of prime concern, and we find no abuse of discretion in this respect.
By cross appeal appellee questions inter alia, the appellant’s need and right to further support payments. This was a matter within the discretion of the chancellor, and we likewise find no error.
Affirmed.
ALLEN, Acting C. J., and SHANNON and WHITE, TJ., concur.